Citation Nr: 1450793	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  11-30 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a hair loss condition. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a heart disorder, to include as due to exposure to asbestos.   

4.  Entitlement to service connection for a respiratory disorder, to include as due to exposure to asbestos.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from September 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board has also recharacterized the Veteran's acquired psychiatric disorder claim to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

In August 2013, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's Virtual VA file.  

A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for a bilateral hand disorder has been raised by the record, but has not been properly adjudicated by the Agency of Original Jurisdiction (AOJ).  See e.g., April 2011 and January 2013 Veteran's statements; August 2013 video testimony at pages 5, 27.  Therefore, the Board does not have jurisdiction over this service connection issue, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for an acquired psychiatric disorder, a heart disorder, and a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDING OF FACT

The Veteran does not have a current hair loss disability that is related to his military service, including due to stress from his duties as a diver or from exposure to allegedly contaminated water while diving.  


CONCLUSION OF LAW

A hair loss condition was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.1 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The duty to notify for the hair loss condition issue in this case was satisfied by letters sent to the Veteran in May 2010, June 2010, July 2010, November 2010, and March 2011.  Moreover, the service connection issue was last adjudicated by the RO in a January 2013 Supplemental Statement of the Case (SSOC), such that any timing error was cured by a latter readjudication.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Accordingly, the Veteran has received all required notice in connection with his claim for service connection for hair loss, such that there is no prejudicial error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has secured all identified and available medical records, including the Veteran's VA treatment records, private treatment records, Social Security Administration (SSA) disability records, service treatment records, and service personnel records.  The Veteran has also submitted personal statements, hearing testimony, and additional private medical evidence.  

The Veteran was also afforded a VA examination with an opinion dated in August 2010 that addressed the etiology of his hair loss condition.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As will be discussed below, this examination and opinion was thorough, based on a review of the claims folder, and supported by the clinical evidence of record and a clinical rationale.  The examiner reviewed the evidence of hair loss in the service treatment records in rendering his determination.  As such, there is no basis for any further VA examination or opinion as to this particular issue on appeal.  

The Board is separately remanding the remaining issues on appeal, in part, for outstanding VA treatment records dated from 1998 to 2003 and possible Department of Labor federal occupational records.  In this regard, VA's duty to assist includes obtaining records of relevant VA medical treatment and federal department treatment identified by the Veteran.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  However, there is no probative indication in the record that any outstanding VA or federal treatment records would be relevant to the issue of service connection for hair loss.  The Veteran has not made any such allegation.  As such, any outstanding VA medical records or federal occupational records would not be relevant for purposes of showing treatment for hair loss.  Therefore, any such medical records would not alter the ultimate disposition of the issue decided herein.  VA is not required to search for evidence which, even if obtained, would make no difference in the result.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (quoting Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, there is no benefit to the Veteran in further delaying the final adjudication of the matter by remanding the case to look for VA medical records or federal occupational records that do not pertain to this issue.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (declining to require strict adherence to technical requirements and impose additional burdens on VA when there was no benefit flowing to the claimant).  See also Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) ("It is not the case that the government must obtain records in every case in order to rule out their relevance.  Such a decision would be akin to a determination that all medical records must be obtained.")

With regard to the August 2013 videoconference hearing for the service connection for hair loss claim, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the Veterans Law Judge and the Veteran discussed the issue of entitlement to service connection for a hair loss condition.  The basic elements for service connection were identified, and they engaged in a discussion as to substantiation of this claim.  See hearing testimony at page 2-3 and  pages 11-18.  The Veteran's hair loss symptomatology both in-service and post-service was discussed by the parties at the August 2013 hearing, and the Veteran provided extensive detail as why he believed his hair loss condition should be service-connected.  The Veteran showed actual knowledge of the evidence needed to substantiate this claim.  Moreover, he did not identify any potential favorable outstanding medical evidence, as he indicated no medical personnel have told him what caused his hair loss.  See hearing testimony at pages 17-18.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  

In summary, the Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the above hair loss issue on appeal.

With regard to the issues of entitlement to service connection for an acquired psychiatric disorder (to include PTSD), a heart disorder, and a respiratory disorder, the Board finds that further evidentiary development is needed and will be discussed in the remand below.  Therefore, an analysis regarding compliance with the VCAA for these issues is not required at this time.  


II.  Service Connection for a Hair Loss Condition

The Veteran has contended that he has a chronic hair loss condition that is related to his service in the Navy - including stress from his duties in his military occupational specialty (MOS) as a diver and from exposure to allegedly contaminated water while diving.  He has stated that he first noticed his hair loss in 1966 during service at age 19, when his hair began to fall out in random spots without any distinct pattern.  He has mentioned that he was diagnosed with "alopecia areata" during service.  By age 21, a short time after discharge from service, he contends that he was almost totally bald.  See August 2013 video hearing testimony at pages 11-18; November 2011 and January 2013 Veteran's statements.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Initially, the Board notes that the hair loss condition at issue is not an enumerated chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on chronic symptoms in service and continuous symptoms since service at 38 C.F.R. § 3.303(b) do not apply here.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

In all cases, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

With regard to lay evidence, the Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 
That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).   For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

However, the Federal Circuit has also held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for a hair loss condition.

The Veteran's service treatment records document that, in November 1966, at age 19, the Veteran reported a three-month history of hypotrichosis of the occipital scalp (back portion of the skull).  It was noted that baldness ran in his family, but not usually this early, and when baldness occurred in his family, it was on the front of the scalp.  The Veteran denied a history of toxins to the scalp.  Upon examination, the military examiner observed a 5 x 5centimeter area of hypotrichosis of the occipital scalp of unknown etiology.  Significantly, no other areas of hair loss were observed on the scalp at that time.  The Veteran was referred to a military dermatologist.  Around a week later in November 1966, the Veteran was seen by a military dermatologist.  The dermatologist noted a three to four month history of alopecia areata over the right occiput that was asymptomatic.  It started as a small spot, but gradually increased.  For point of reference, alopecia areata is defined as an "inflammatory, usually reversible, patchy loss of hair occurring in sharply defined areas, and usually involving the beard or scalp."  See Dorland's Illustrated Medical Dictionary 50 (28th ed. 1994).  The Veteran was provided with a steroid cream, with a notation that the condition usually reoccurs.  However, the remaining active duty service treatment records dated from 1966 to 1968 are entirely negative for any complaints, treatment, or diagnosis of a hair condition.  Moreover, at a separation examination dated in September 1968, no specific hair condition was clinically assessed by military medical personnel.  

The Veteran has contended that, after his military treatment, his hair grew back for a time, but that he was nearly totally bald by age 21.  Regardless, with regard to a nexus, the Board finds that the evidence of record weighs against a finding that the Veteran's current hair condition is related to his active service.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  Significantly, in August 2010, a VA skin examiner reviewed and discussed the evidence of record in extensive detail, including the Veteran's lay assertions, and opined that the Veteran has current androgenetic alopecia, which is not caused by or a result of the hair loss documented in service.  For point of reference, "androgenetic alopecia" is defined as a progressive, diffuse, symmetric loss of scalp hair, in men beginning in the twenties or early thirties with hair loss from the vertex and the front parietal regions and ultimately leaving only a sparse peripheral rim of scalp hair (also known as male pattern alopecia or male pattern baldness).  See Dorland's Illustrated Medical Dictionary 50 (28th ed., 1994).  

The VA examiner explained that there were no current findings for the Veteran's previous in-service diagnosis of alopecia areata.  The examiner indicated that this particular in-service condition has "resolved."  The examiner reasoned that the Veteran's in-service alopecia areata is a "self-limited disease," and the involved area of hair loss grows back, although it can reoccur.  The examiner cited medical treatise evidence in remarking that the pattern of hair loss for alopecia areata is typically smooth, circular, and discrete.  This was the pattern of hair loss shown in the Veteran's service treatment records.  In contrast, the examiner commented that the Veteran's current hair loss pattern is "androgenetic alopecia."  With this condition, the occipital and temporal areas are relatively spared.  The examiner added there was no relationship between alopecia areata (an autoimmune disease) and androgenetic alopecia (due to genetic factors).  The examiner concluded by stating that it was possible the Veteran's androgenetic alopecia began during service, although there were no medical records or lay statements in the claims folder to back up this assertion.  As noted, in making this determination, at the start of the examination, the examiner did discuss and consider the Veteran's lay assertions regarding the history of his hair loss.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Overall, this August 2010 VA medical examination and opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by the Veteran's medical records.  There is no contrary medical opinion of record.  

With regard to lay evidence, the Veteran has contended that in-service stress from his duties in his MOS as a diver or from exposure to allegedly contaminated water while diving caused his hair loss.  The Board acknowledges that the Federal Circuit has held that lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran is indeed competent to report the onset of hair loss during and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  However, even assuming his assertions regarding the timing and onset of his hair loss are credible, without evidence showing that he has medical training or expertise, the Veteran cannot competently opine that his current hair loss condition (androgenetic alopecia or male pattern baldness) is the result of stress from his duties in his MOS as a diver or from exposure to allegedly contaminated water while diving.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  Moreover, as to the Veteran's lay assertions with regard to nexus, he also does not meet any of the three exceptions for competent lay evidence as listed under Jandreau.  No medical professional of record has submitted an opinion indicating that stress caused the Veteran's permanent male pattern baldness.  In addition, the Veteran has not provided any probative description of his exposure to allegedly "contaminated water" as a diver or any medical evidence of how such exposure would actually result in male pattern baldness. See Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991).  See also Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991) ("Lay hypothesizing ... serves no constructive purpose and cannot be considered by the Court.").

Finally, the Veteran's lay assertions in the present case are outweighed by the clinical findings of the August 2010 VA examiner, who determined that the Veteran's documented in-service alopecia areata did not continue post-service.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King, 700 F.3d at 1344.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a hair loss condition.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Service connection for a hair loss condition is denied.  


REMAND

The Board finds that additional development of the evidence is required for the issues of entitlement to service connection for an acquired psychiatric disorder (to include PTSD), a heart disorder, and a respiratory disorder.

First, the AOJ should obtain and associate with the claims file any outstanding medical records the Veteran identifies, to include records from the Lexington, Kentucky, VA healthcare system that are dated from November 2011 to the present.  In addition, the Veteran has identified the existence of additional VA treatment records not present in the claim folder.  Specifically, the Veteran has stated that he began receiving VA treatment for his psychiatric problems in 1998 at the VA Medical Center (VAMC) in Cincinnati, Ohio.  See August 2013 video testimony at page 25.  However, the earliest VA treatment records in the claims folder are dated in 2003.  Therefore, on remand, the AOJ should attempt to secure any outstanding VA treatment records from the VAMC in Cincinnati, Ohio, dated from 1998 to 2003. 

Second, the Veteran has indicated that he received treatment at the Department of Labor for testing of "unusual occupational exposures" from circumstances due to his military service.  See e.g., June 2011 VA cardiothoracic surgery note.  Generally, VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  In short, the Veteran should be asked to adequately identify any treatment records from the Department of Labor, to include the time frame of treatment and the medical conditions for which he was treated.  If he identifies these records, the AOJ should attempt to secure them on remand. 

Third, for the PTSD issue on appeal, it does not appear that the Veteran has been provided adequate notice for the reasonably raised issue of service connection for PTSD.  In the October 2011 VA Form 9, the Veteran raised the issue of service connection for PTSD, and a December 2010 VA psychiatric treatment note listed a diagnosis of "rule out" PTSD from the Veteran's Navy diver experiences.  See again Clemons, 23 Vet. App. at 5 (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Regardless, the AOJ did send him a notice letter in May 2010, but this letter did not advise him of the evidence necessary to substantiate a claim for service connection for PTSD, which has unique evidentiary requirements.  See 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  Therefore, a remand is necessary to ensure that the Veteran is provided a proper notice letter for the PTSD issue.  

Fourth, for the PTSD issue on appeal, the Veteran has alleged an in-service stressor incident in which he witnessed dead body parts underwater as part of his duties as a Navy diver.  See December 2010 VA psychiatric treatment note.  If the Veteran provides sufficient information to verify this stressor, (such as the date, location, and ship he was on at the time of alleged incident), the AOJ should contact the U.S. Army Joint Services and Research Center (JSRRC) or other appropriate entity to check ship records in order to verify the Veteran's alleged stressor.  A stressor summary should be forwarded to the JSRRC or other appropriate entity with a request for any information, to include ship records or any information that the JSRRC believes could verify the Veteran's alleged stressor.  VA regulation provides that, in the case of records requested to corroborate a claimed stressful event in service, the claimant must provide information sufficient for the records custodian to conduct a search of the corroborative records.  See 38 C.F.R. § 3.159(c)(2)(i).  Specifically, in order to verify a stressor, at a minimum, JSRRC requires for the Veteran to provide the following: (1) a stressor that can be documented; (2) the location where the incident took place; (3) the approximate date (within a two-month period) of the incident; and (4) the unit of assignment at the time the stressful event occurred.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 14, block f (change date June 6, 2011).  VA is not obligated to verify stressors that are too vague.  Id. at blocks e-f.  

Fifth, for the PTSD issue on appeal, after completion of the above development, the Veteran should be scheduled for a VA examination with an appropriate clinician to determine the nature and etiology of any current acquired psychiatric disorder, to include PTSD and alcohol/drug abuse.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Sixth, for the PTSD issue on appeal, the November 2011 statement of the case (SOC) and January 2013 supplemental statement of the case (SSOC) did not include a citation and discussion of the relevant regulations for service connection for PTSD (38 C.F.R. §  3.304(f).  The Board cannot consider whether the Veteran meets the requirements for service connection for PTSD, without prior consideration by the AOJ, as this would be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Seventh, for the heart disorder issue on appeal, the Veteran should be scheduled for a VA cardiology examination and opinion to determine the likely etiology of his current coronary artery disease on the basis of in-service incurrence due to asbestos exposure and other toxic and chemical exposures.  See again McLendon, 20 Vet. App. at 81; see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Eighth, for the respiratory disorder issue on appeal, the Board finds that a clarifying VA medical opinion is necessary to determine whether the Veteran's COPD is related to toxic chemical exposures other than from asbestos during service.  In this regard, the previous August 2010 VA respiratory examiner adequately addressed whether the Veteran had a current respiratory disease related to in-service asbestos exposure (the examiner determined the Veteran did not have evidence of current asbestos-related disease).  However, the examiner did not address the Veteran's latter contention that his COPD is attributable to other in-service toxic and chemical exposures, apart from asbestos exposure.  Therefore, the claims folder will be returned for an addendum opinion.  If the same August 2010 VA respiratory examiner is not available, another qualified VA clinician should provide the addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a VCAA notice letter in connection with his claim for service connection for an acquired psychiatric disorder, to include PTSD.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the PTSD claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  

The notice letter should include a VA Form 21-0781, Statement in Support of Claim for PTSD.  The Veteran should be asked to provide sufficient information (such as the date, location, and ship he was assigned to at the time of alleged incident) to verify an alleged in-service stressor incident in which he witnessed dead body parts underwater as part of his duties as a Navy diver (see December 2010 VA psychiatric treatment note).

2.  If and only if the Veteran provides sufficient information to verify the above stressor, the AOJ should contact the U.S. Army Joint Services and Research Center (JSRRC) or other appropriate entity to check ship records in order to verify the Veteran's alleged stressor.  In order to verify a stressor, at a minimum, JSRRC requires for the Veteran to provide the following: (1) a stressor that can be documented; (2) the location where the incident took place; (3) the approximate date (within a two-month period) of the incident; and (4) the unit of assignment at the time the stressful event occurred.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 14, block f (June 6, 2011).

A summary should be forwarded to the JSRRC or other appropriate entity with a request for any information, to include ship records or any information that the JSRRC believes could verify his alleged stressor in which he allegedly witnessed dead body parts underwater as part of his duties as a Navy diver (see December 2010 VA psychiatric treatment note).

If no records are available, a negative reply to that effect is required.  

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his psychiatric, heart, and respiratory problems.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA treatment records should also be obtained and associated with the claims file, to include VA medical records from the Lexington, Kentucky, VA healthcare system that are dated from November 2011 to the present, as well as earlier VA treatment records dated from 1998 to 2003 from the Cincinnati, Ohio VAMC.  See August 2013 video testimony at page 25.

All attempts to secure these records, and any response received, should be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file, and the Veteran must be notified.

4.  The AOJ should request that the Veteran provide the timeframe (dates of treatment) and medical conditions he was treated for at the Department of Labor on account of his "unusual occupational exposures."  See e.g., June 2011 VA cardiothoracic surgery note.  

The AOJ should then secure any relevant Department of Labor records that the Veteran adequately identifies and associate those documents with the claims file.  

All attempts to secure these records, and any response received, should be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file, and the Veteran must be notified.

5.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current acquired psychiatric disorder, to include PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub scales.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable psychiatric symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should respond to the following inquiries:

(A) The VA examiner should identify all current diagnoses of any acquired psychiatric disorder.  VA psychiatric treatment records beginning in 2006 document diagnoses of depressive and dysthymic disorders, NOS; anxiety disorder, NOS; alcohol and drug abuse disorders; and rule out PTSD.  

(B) For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not (i.e., 50 percent or more probable) that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service.  

The Veteran contends that he first began alcohol and drug abuse during service because he was depressed during the second half of his service.  He claims that his drinking and drug use during service was a reflection of an underlying depressive disorder at the time.  

Service treatment records dated from 1965 to 1968 are negative for any complaints, treatment, or diagnosis of a psychiatric disorder.  However, a September 1968 service personnel record indicates that the Veteran was not recommended for reenlistment due to marijuana use.  

Following service, the Veteran indicates he was hospitalized for drug and alcohol abuse sometime between 1977 and 1979, although these records are destroyed and unavailable.  VA psychiatric treatment records beginning in 2006 document diagnoses of depressive and dysthymic disorders, NOS; anxiety disorder, NOS; alcohol and drug abuse disorders; and rule out PTSD.  Post-service factors cited by VA medical personnel include tension with his daughter, Christmas holiday stress, and the stress of applying for VA disability benefits.  

(C) If and only if JSRRC or other appropriate entity confirms the Veteran's alleged in-service stressor of witnessing dead body parts underwater as part of his duties as a Navy diver, or the Veteran alleges a separate stressor related to fear of hostile military or terrorist activity, the examiner should then determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  

(D) If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current PTSD symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity (if alleged).  A December 2010 VA psychiatric treatment note listed a diagnosis of "rule out" PTSD due to the Veteran's Navy diver experiences.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After any additional records are associated with the claims file, the Veteran should be afforded a VA cardiology examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay assertions.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should respond to the following questions:

(A) Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's current coronary artery disease is related to his service in the Navy, in particular his in-service asbestos exposure?  It should be assumed that he is credible in describing his in-service duties involving asbestos exposure - he indicates he was exposed to asbestos during service by way of maintenance duties involving working in shipyards, insulation work, carpentry work, pipe products, demolition, and construction work.  In making this determination, both pre-service or post-service exposure to asbestos and other contaminants should be discussed.

(B) Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's current coronary artery disease is related to his service in the Navy, in particular toxic and chemical exposure to welding fumes, sand-blasting, metal cutting, lead paint, diesel fuel, and crystalline silica?  In making this determination, the examiner should also consider the Veteran's admission that he was exposed to various pollutants working in a chemical plant and working as a carpenter after service.  See August 2013 hearing testimony at pages 7-9.  The examiner should also comment upon the significance, if any, of the Veteran's 39-year history of smoking two packs of cigarettes per day.  See July 2002 SSA disability report. 

(C) Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's current coronary artery disease developed as the result of stress from his in-service duties as a Navy diver?  The Veteran asserts that he read a medical treatise article surmising that duties as a Navy diver can lead to the development of heart disease.  

In rendering the above opinions, the examiner should also consider the following evidence: 

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a heart disorder.  The Veteran has indicated that he was first treated for coronary problems 15 years after discharge from service. See August 2013 hearing testimony at page 11.  

Following service, private cardiology records document a diagnosis of coronary artery disease in November 2001.  These records note the Veteran's report of chest pain and shortness of breath beginning in 1998.  The Veteran has undergone stent placement and coronary artery bypass surgery.  The Veteran quit smoking in 2001, but prior to that time, he had a 39-year history of smoking two packs of cigarettes per day.  See July 2002 SSA disability report. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the opinions is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  After securing any additional evidence, the AOJ should refer the Veteran's claims folder and Virtual VA folder to the previous August 2010 VA respiratory examiner, or if he is unavailable, to another suitably qualified VA respiratory examiner for a clarifying VA addendum opinion as to the nature and etiology of the Veteran's current COPD diagnosis.  An actual examination is only needed if deemed necessary by the VA examiner.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay assertions.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the Veteran's current COPD disorder is related to the his service in the Navy, in particular toxic and chemical exposure to welding fumes, sand-blasting, metal cutting, lead paint, diesel fuel, and crystalline silica.  (It is not necessary to address the Veteran's in-service asbestos exposure as this was previously addressed at the August 2010 VA examination).  

In making this determination, the examiner should also consider the Veteran's admission that he was exposed to various pollutants working in a chemical plant and working as a carpenter after service.  See August 2013 hearing testimony at pages 7-9.  The examiner should also comment upon the significance, if any, of the Veteran's 39-year history of smoking two packs of cigarettes per day.  See July 2002 SSA disability report. 

In rendering this opinion, the examiner is asked to consider that the Veteran's service treatment records are negative for any complaint, treatment, or diagnosis of a respiratory disorder.  The Veteran has denied the onset of respiratory problems during service.  Rather, he contends that his shortness of breath began post-service in the 1990s.  The Veteran quit smoking in 2001, but prior to that time, he had a 39-year history of smoking two packs of cigarettes per day.  See July 2002 SSA disability report.  The examiner should also review the private September 1999 X-ray report for the lungs, the August 2010 VA examination report, and the various private and VA chest/lung X-rays reports of record.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

8.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examinations, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

9.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

10.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

11.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the service connection claims on appeal for an acquired psychiatric disorder (to include PTSD), a heart disorder, and a respiratory disorder.  

If the benefits sought are not granted, the AOJ should issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and any representative an opportunity to respond.  This SSOC should include provisions of the relevant regulation for service connection for PTSD (38 C.F.R. § 3.304(f)).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


